DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0003], line 2: “e.g.” appears instead of “e.g.,”; generally, “e.g.” requires a comma immediately following it; omission of the comma appears throughout the specification at every instance of “e.g.”, Applicant is directed to make the necessary corrections; some instances where “for example” appears instead likewise require a comma 
 Paragraph [0007], line 1: “waves is” appears instead of “waves are” 
Paragraph [0023], line 1: “adjacent sources” appears instead of, perhaps, “adjacent sensors” 
Paragraph [0023], line 8: “i.e.” appears instead of “i.e.,”; generally, “i.e.” requires a comma immediately following it; omission of the comma appears throughout 
Paragraph [0023], line 8: “noise that cancel” appears instead of “noise that cancels” 
Paragraph [0028], line 1: “can be can be” appears instead of “can be” 
Paragraph [0029], line 2: “receivers levels” appears instead of “receiver levels”
Paragraph [0034], line 5: “way install” appears instead of “way to install” 
Paragraph [0038], line 1: “may involves” appears instead of “may involve” 
Paragraph [0038], line 2: “he” appears instead of “the” 
Paragraph [0038], line 9: “domain - sampling in space and time alone is insufficient” appears instead of “domain—sampling in space and time alone is insufficient” 
Paragraph [0039], line 2: “clocks etc.” appears instead of “clocks, etc.” 
Paragraph [0040], line 3: “Fig. 1” appears instead of “Fig. 1a” 
Paragraph [0040], line 4: “Figs. 1a-c” appears instead of “Figs. 1b-1d” 
Paragraph [0045], line 10: “for fraction” appears instead of “for a fraction” 
Paragraph [0050], lines 6-7: “spacing … are” appears instead of “spacings … are” or “spacing … is” 
Paragraph [0053], line 6: “downloaded=from” appears instead of “downloaded from” 
Paragraph [0055], line 1: “Figure 1b – 1d” appears instead of “Figures 1b-1d”. 
Appropriate correction is required. 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
This statement in particular refers to the mention of the Amundsen et al. reference in paragraph [0012], lines 3-4, and not included in the IDS filed 11/8/2018. 

Claim Objections
Claims 25 and 26 are objected to because of the following informalities: 
Claim 25, line 1: “any claim 20” appears instead of “claim 20” 
Claim 26: “any claim 20” appears instead of “claim 20”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muyzert et al. (US 2008/0316860). 
As to claim 14, Muyzert discloses an offshore reservoir monitoring system (paragraphs [0012], [0015], [0020]-[0022], [0040]; paragraph [0044], lines 1-10) comprising: 
a vertical array (paragraphs [0019], [0040], [0049]; paragraph [0044], lines 1-4; FIG. 1B , reference number 15) with multiple seismic receivers (FIG. 1B, reference number 151) configured for installation in a seabed (paragraphs [0040], [0044], [0012]; FIG. 1B, reference numbers 1, 102); and 
a recording node for recording data from the multiple seismic receivers (paragraphs (0042]; paragraph [0012], lines 13-17; FIG. 1B, reference number12, the limitation “for recording data from the multiple seismic receivers” is a mere statement of intended use, and thus has no patentable weight), wherein the spacing between adjacent seismic receivers is less than 10 m (paragraphs [0021], [0081]; paragraph [0056], lines 7-10). 
As to claim 17, Muyzert further discloses that a seismic receiver comprises three orthogonal geophones (paragraph [0006]). 
As to claim 18, Muyzert further discloses that a seismic receiver comprises a hydrophone (paragraphs [0016], [0021]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Muyzert in view of Faber et al. (US 2013/0265851). 
As to claim 15, Muyzert teaches the system of claim 14 as discussed above.  Muyzert further shows receivers disposed in a borehole in the seabed (FIG. 1B).  However, Muyzert does not teach that several vertical arrays are deployed in dedicated boreholes in the seabed.  Faber teaches vertically arranged sensors in arrays in dedicated boreholes (paragraphs [0021], [0059], [0063], [0091]; FIGS. 4A, 4E, reference number 150), and therefore suggests that several vertical arrays are deployed in dedicated boreholes in the seabed.  It would have been obvious to one of ordinary skill in the art before the effective fining date of the invention to utilize the system of claim 14 as taught by Muyzert, including receivers disposed in a borehole in the seabed, in combination with several vertical arrays being deployed in dedicated boreholes in the seabed as suggested by Faber, since such combination enables detecting and recording small signals in a high-noise environment, accurately locating microseismic events, and mapping those events over a wide area. 
As to claim 16, Muyzert as modified by Faber teaches the system of claim 15 as just discussed.  However, Muyzert does not teach that the distance between vertical arrays is larger than the spacing between adjacent seismic receiver levels.  Faber teaches that the distance between vertical arrays is larger than the spacing between adjacent seismic receiver levels (paragraph [0066]; FIG. 4B, “a few of the buried arrays 150 used in the system 100 are schematically shown relative to some of the seismic sources 130, the surface receivers 120, and an existing or future wellbore 115).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 15 as taught by Muyzert as modified by Faber, in combination with the distance between vertical arrays being larger than the spacing between adjacent seismic receiver levels as taught by Faber, since such combination gives a particular resolution and can be designed for a given implementation. 
As to claim 19, Muyzert teaches the system of claim 14 as discussed above.  However, Muyzert does not teach that the vertical array is a fully sealed system with fibre-optic seismic sensors.  Faber teaches a given buried sensor using a fiber optic sensor that can be the same as the other sensors (paragraph [0060]), and therefore suggests that the vertical array is a fully sealed system with fibre-optic seismic sensors.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 14 as taught by Muyzert, in combination with the vertical array being a fully sealed system with fibre-optic seismic sensors as suggested by Faber, since such combination utilizes a known and well understood technology that can help manage costs. 

Claims 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Muyzert in view of Faber, and further in view of Vandenbroucke (US 6,625,083). 
As to claim 20, Muyzert teaches a system according to claim 14, as discussed above.  However, Muyzert does not teach: installing the system; recording data from the seismic sensors on the recording node; performing an active survey at first predetermined intervals; monitoring microseismic events between active surveys; and harvesting data from the recording node at second predetermined intervals using an underwater vessel. 
Faber teaches installing the system (paragraphs [0066], [0071], [0091]); recording data from the seismic sensors on the recording node (paragraphs [0061], [0074], [0258], [0263], [0264]); performing an active survey at first predetermined intervals (paragraph [0065]; paragraph [0074], lines 1-6, lines 12-13; paragraph [0081], lines 3-7); monitoring microseismic events between active surveys (paragraph [0074], lines 8-13; paragraph [0079]; paragraph [0081], lines 7-14); and harvesting data from the recording node at second predetermined intervals (paragraphs [0061], [0065]; paragraph [0074], lines 12-13; paragraphs [0091], [0097]; FIG. 4A reference numbers 150, 140, 142; FIG. 4E, reference numbers 150, 240, 200), and therefore suggests installing the system; recording data from the seismic sensors on the recording node; performing an active survey at first predetermined intervals; and monitoring microseismic events between active surveys.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a system according to claim 14 as taught by Muyzert, in combination with installing the system; recording data from the seismic sensors on the recording node; performing an active survey at first predetermined intervals; and monitoring microseismic events between active surveys as suggested by Faber, since such combination enables implementation and use of the system of Muyzert. 
Thus, Muyzert as modified by Faber teaches a system according to claim 14, in combination with steps for: installing the system; recording data from the seismic sensors on the recording node; performing an active survey at first predetermined intervals; and monitoring microseismic events between active surveys.  However, neither Muyzert nor Faber teaches harvesting data from the recording node at second predetermined intervals using an underwater vessel. 
Vandenbroucke teaches recover of data from nodes implanted onto a seabed using an underwater vehicle (FIG. 7; col. 4, line 65 to col. 5, line 7), and therefore suggests harvesting data from the recording node at second predetermined intervals using an underwater vessel.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a system according to claim 14, in combination with steps for: installing the system; recording data from the seismic sensors on the recording node; performing an active survey at first predetermined intervals; and monitoring microseismic events between active surveys as taught by Muyzert as modified by Faber, in combination with harvesting data from the recording node at second predetermined intervals using an underwater vessel as suggested by Vandenbroucke, since such combination enables periodic retrieval of data following update surveys. 
As to claim 21, Muyzert further teaches drilling with a drill bit (paragraph [0003], line 13), and therefore suggests that installing the system includes providing the borehole by a technique selected from a group consisting of flush drilling, percussion drilling and drilling with a drill bit. 
As to claim 22, Muyzert further teaches that recording data includes signal processing in the recording node (paragraph [0043]). 
As to claim 23, Muyzert further teaches that recording data includes deriving a vector gradient of a wave field (paragraphs [0050], [0051], [0071], [0081], [0082]). 
As to claim 24, Muyzert as modified by Faber and Vandenbroucke teaches the method of claim 20 as discussed above.  However, Muyzert does not teach that  harvesting data includes retrieving the recording node from the seabed.  Vandenbroucke further teaches retrieval of a storage module that records acquired seismic date (thus, a “recording node”) (FIGS. 5-6; col. 4, lines 38-62; also, see col. 3, lines 54-55, “recover all of part of acquisition unit 1”), and therefore suggests that  harvesting data includes retrieving the recording node from the seabed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 20 as taught by Muyzert as modified by Faber and Vandenbroucke, in combination with harvesting data including retrieving the recording node from the seabed as suggested by Vandenbroucke, since such combination affords replenishment of data storage, battery recharging, and other refurbishment activities. 
As to claim 25, Muyzert further teaches sampling data for suppressing coherent noise (paragraphs [0062]-[0063]). 
As to claim 26, Muyzert further teaches sampling data for separating up-going and down-going wave fields (paragraphs [0060]-[0061]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645